Citation Nr: 1231148	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  99-03 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Brother-in-Law; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2007, the Board issued a decision that denied service connection for chronic disorders of the legs and back, to include muscle injuries.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the December 2007 Board decision that denied service connection for chronic disorders of the legs and back, to include muscle injuries, and remanded the claim for further adjudication consistent with the January 2011 holding.  In February 2012, the Board remanded the claim in order to obtain clarification from the Veteran as to whether he wished to withdraw his appeal of the above-captioned claim and, if not, to afford him an adequate VA examination.  After the denial of the Veteran's claim was continued in an April 2012 supplemental statement of the case, the issue was remitted to the Board for further appellate review.  As will be discussed herein, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.  Consequently, whether the RO substantially complied with the directives of the Board's February 2012 remand is moot.  See Stegall v. West, 11 Vet. App. 268 (1998).

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In accordance with the Board's February 2012 remand, the RO sent the Veteran a letter wherein it requested that he provide clarification as to whether he wished to withdraw his appeal with respect to the above-captioned claim.  Attached to that letter was a "Withdrawal of Appeal Response Form."  

In February 2012, the Veteran wrote a letter wherein he asserted that he "ha[s] never withdraw[n] any of [his] claims if it was done."  (emphasis omitted).  The Veteran then proceeded to take issue with an unrelated February 2012 Board decision wherein a claim of clear and unmistakable error in a previous, unspecified Board decision was denied.  The Veteran submitted another letter in February 2012 letter wherein he continued to object to the unrelated February 2012 Board decision.

In February 2012, the Veteran also returned the "Withdrawal of Appeal Response Form."  On this form, the Veteran asserted that he could not "[do] something [that] he did not request."  In a blank space at the bottom of the form, the Veteran referred to the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, as "their" issues.  When read together, and in concert the countless other statements of record, the Veteran was apparently stating that he did not feel that he could withdraw an appeal at to a claim that he did not submit; an issue he feels was initiated by VA and not at his request.

Among other letters, the Veteran submitted yet another February 2012 letter.  The Veteran indicated that this letter concerned the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries.  He then specifically asserted that this was "not [his] issue."  He further stated that he "[does] not have chronic disorders of the legs and back to include muscle injuries."  Later in the letter, the Veteran stated that "[his] request now is not chronic disorders.  [His] request is for extent of disability because [he is] permanent[ly] and total[ly] disabled for 100 [percent] to include all [of his] service injuries." 

In April 2012, the RO sent the Veteran a copy of the April 2012 supplemental statement of the case, wherein the denial of service connection as to chronic disorders of the legs and back, to include muscle injuries, was continued.  Affixed thereto, the RO included a form concerning the waiver of RO consideration of additional evidence and waiver of the 30-day waiting period.  The Veteran returned this form and indicated that he "never filed a claim."  

In a separate April 2012 letter, the Veteran characterized the April 2012 supplemental statement of the case as "not [his]."  He again asserted that he is not "waivering" something that was "not [his]."  Later in this letter, the Veteran stated that entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, was "not [his] issue.  Do what the hell you want to do.  I did not appeal any the issues you [are] adjudicating.  They [are] the [Board's]."

Based on the above, the Board finds that the Veteran consistently expressed that the claim of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, was not a claim that he intended to pursue and, thus, that he wished to withdraw the appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim and, accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, and it is dismissed.


ORDER

The claim of entitlement to service connection for chronic disorders of the legs and back, to include muscle injuries, is dismissed.




_____________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

_____________________________
DEREK R. BROWN
Veterans Law Judge Board of Veterans' Appeals



_____________________________
WAYNE M. BRAEUER
Veterans Law Judge Board of Veterans' Appeals


Department of Veterans Affairs


